Notice of Pre-AIA  or AIA  Status
The present application, filed on or after Mar 16, 2013 is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application of Jiankai Zhao for Authentication Method and User Equipment filed 1/10/22 has been examined. Claims 1-16 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. 11263846. 

Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent specifying “pork”)
Claim 1 of the instant claims is generally broader than claim 1 of the patented claim because claim 1 of the patented claim include the limitations of claim 1 of the instant claims in its entirety.
Claim 2 of the instant claims recites the same limitation of claim 2 of the patented claim.
Claim 3 of the instant claim is broader than claim 3 of the patented claims because the instant claim 3 because the authentication information in claim 3 include facial characteristics, fingerprint, iris characteristics, or voiceprints characteristics and claim 3 of the patented only include facial characteristics. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wishne US Patent Application Publication 20170161978.

Regarding claim 1, Wishne teaches an authentication method, used in a server, the authentication method comprising:

acquiring check-in information sent by user equipment (UE) of a user, wherein the check-in information comprises information on the user and a check-in period (paragraph 025,027);

determining information on a room of the user based on the check-in information; sending the information on the room to the UE (paragraph 025);

determining unlocking information based on the check-in information; and sending the unlocking information to at least one of the UE or door lock equipment corresponding to the information on the room (paragraph 025),

wherein the door lock equipment is configured to authenticate the user based on the unlocking information during the check-in period, the unlocking information being invalid other than during the check-in period (paragraph 026,043).

Regarding claim 2, Wishne teaches determining the unlocking information based on the check-in information, and sending the unlocking information to at least one of the UE or the door lock equipment corresponding to the information on the room comprises:

generating near field communication (NFC) information based on the check-in period (paragraph 023,035); and

sending the NFC information to the UE, (paragraph 025),

wherein the door lock equipment is configured to, during the check-in period, perform one of: authenticating the user based on the NFC information, or acquiring authentication information based on the NFC information and authenticating the user using the authentication information (paragraph 026,043).

 Regarding claim 3, Wishne teaches the authentication information comprises at least one of facial characteristics, fingerprint characteristics, iris characteristics, or voiceprint characteristics (paragraph 041).
Regarding claim 9, Wishne teaches an authentication method, used in user equipment (UE), the authentication method comprising:

sending, to a server, check-in information of a user of the UE, wherein the check-in information comprises information on the user and a check-in period (paragraph 025,027);

receiving information on a room of the user, wherein the information on the room is determined by the server based on the check-in information (paragraph 047);

receiving unlocking information, wherein the unlocking information is determined by the server based on the check-in information and is near field communication (NFC) information (paragraph 023,035); and

accepting authentication by door lock equipment corresponding to the information on the room based on the NFC information during the check-in period, or sending, based on the NFC information during the check-in period, authentication information to the door lock equipment corresponding to the information on the room (paragraph 025,026,043),
wherein the door lock equipment is configured to authenticate the user using the authentication information (paragraph 050).
Regarding claim 10, Wishne teaches the authentication information comprises at least one of facial characteristics, fingerprint characteristics, iris characteristics, or voiceprint characteristics (paragraph 041).
        Regarding claim 11, Wishne teaches the NFC information is invalid other than during the check-in period (paragraph 051).

    Regarding claim 12, Wishne teaches sending the NFC information to a wearable device,

wherein the wearable device is configured to accept authentication by the door lock equipment based on the NFC information (paragraph 029,086).
    Regarding claim 13, Wishne teaches user equipment (UE), comprising:

a processor (102); and

a memory (104) storing an instruction executable by the processor (fig. 1), wherein the processor is configured to:
send, to a server, check-in information of a user of the UE, wherein the check-in information comprises information on the user and a check-in period (paragraph 025,027);

receive information on a room of the user, wherein the information on the room is determined by the server based on the check-in information (paragraph 047,052);

receive unlocking information, wherein the unlocking information is determined by the server based on the check-in information and is near field communication (NFC) information (paragraph 026,043); and

accept authentication by door lock equipment corresponding to the information on the room based on the NFC information during the check-in period, or send, based on the NFC information during the check-in period, authentication information to the door lock equipment corresponding to the information on the room, wherein the door lock equipment is configured to authenticate the user using the authentication information (paragraph 023,035).

Regarding claim 14, Wishne teaches the authentication information comprises at least one of facial characteristics, fingerprint characteristics, iris characteristics, or voiceprint characteristics (paragraph 041).
        Regarding claim 15, Wishne teaches the NFC information is invalid other than during the check-in period (paragraph 051).

    Regarding claim 16, Wishne teaches sending the NFC information to a wearable device,
wherein the wearable device is configured to accept authentication by the door lock equipment based on the NFC information (paragraph 029,086).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wishne US Patent Application Publication 20170161978 in view of Kyllonen US Patent Application Publication 20170289147.

Regarding claim 4, Wishne teaches the use of facial recognition as identification means (paragraph 077) but is silent on teaching acquiring a face image of a face of the user based on the check-in information; extracting facial characteristics from the face image; and sending the facial characteristics to the door lock equipment, wherein the door lock equipment is configured to authenticate the user using the facial characteristics during the check-in period. Kyllonen in an analogous art teaches acquiring a face image of a face of the user based on the check-in information; extracting facial characteristics from the face image; and sending the facial characteristics to the door lock equipment, wherein the door lock equipment is configured to authenticate the user using the facial characteristics during the check-in period (paragraph 014-016). 
It would have been obvious to one of ordinary skill in the art to modify the system of Wishne as disclosed by Kyllonen because the system of Wishne uses different identification means that include biometric identifier and facial recognition represent an effective and reliable biometric identification means.



Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wishne US Patent Application Publication 20170161978 in view of Kwon et al. US Patent Application Publication 20190279448.
Regarding claim 5-8, Wishne is silent on teaching in response to determining that the check-in period expires, or in response to an invalidation instruction, sending invalidation information to the door lock equipment, wherein the door lock equipment is configured to delete the unlocking information. Kwon et al. in an analogous art teaches in response to determining that the check-in period expires, or in response to an invalidation instruction, sending invalidation information to the door lock equipment, wherein the door lock equipment is configured to delete the unlocking information (paragraph 0155).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wishne as disclosed by Kwon because such modification provides an effective and efficient means of limiting the use of a particular key for a period of times and further improve the security of door lock.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683